Opinion by
Me. Justice Trunkey:
At the time the deed, bond, and mortgage were executed, the parties made a written statement showing what debts Day should pay, as part of the consideration of the deed. The chief contention now is whether it was orally agreed that Day should pay another debt, called the church debt, amounting to over $1,-000, which induced the plaintiff to sign the deed and statement. Both parties agree that no such oral contract was made in the hearing of anybody else, and that the defendant refused to pay that debt so far as their attorneys and other persons had knowledge.
Mr. Hutchinson, who was Osborn’s attorney, testifies that Day positively refused to pay the church debt; that it was not included in the writings; that he was very much shocked when Osborn gave way, and he then said to Osborn: “I wipe my hands of this matter,” and told him he “would have nothing more to do with him; that he ought to make provision for the church debt.”
Osborn testifies that in a private conversation, shortly before the signing of the papers, the defendant promised to pay that debt. Hutchinson says he saw Osborn and Day talking, but did not hear a word. Day denies any such conversation or promise, and the numerous disinterested witnesses all say that the church debt was omitted from the writing, because Day would not agree to pay it.
The parties were assisted by their respective counsel, who were painstaking that everything agreed upon should be expressed in the writings. The plaintiff sets up a secret oral promise as the inducement to his signing the papers. His testimony and the testimony of the defendant are in flat contradiction, as respects the alleged promise, and the plaintiff’s is without corroboration. Under the circumstances, if the claim can stand, what is more worthless than a written agreement ?
It is proved by all the witnesses, except the plaintiff, that Day refused to pay the church debt, and the writing shows what debts *530he agreed to pay. None was omitted by mistake. How can it be said that the addition of the church debt does not vary or change the written contract ? If added, it increases the defendant’s liability $1,000.
If the alleged promise is not part of the transaction evidenced by the writings, it is unenforceable. If a part, it should be in the instrument stating what debts were to be paid by the defendant. Parol evidence is admissible to prove the promise, as alleged ; but the promise, being denied by the positive testimony of the defendant, cannot be established by the uncorroborated testimony of the plaintiff. The principle applicable to the law of the evidence in such a case as this, has been reiterated in recent cases in this state. It was error to affirm the plaintiff’s second point, for the evidence was insufficient to submit to the jury to find the facts therein stated. The second specification is sustained, and we need not specially note the other specifications (which are well taken) for the same reason.
It is hardly necessary to remark the first specification. Strictly, the point set out therein should have been refused, but with the other instructions the affirmance could hardly have been misleading. If there was nothing due the plaintiff, no cause for bringing the suit, the verdict should have been for the defendant.
The sixth specification is not sustained. The defendant’s third point was well answered by the learned judge of the common pleas.
Judgment reversed and venire facias de novo awarded.